DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments dated 19 July 2022 with respect to the pending claims have been considered, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose, et al. (US 20160273908 A1).
Regarding claim 1, Rose, et al. (hereafter, “Rose”) discloses an electronic device (400), comprising:
an optical collection device (406/602) having a first power consumption state (polarizer/switchable glass powered off, Fig. 6) and a second power consumption state (polarizer/switchable glass powered on, Fig. 7), and in response to being in the first power consumption state, the optical collection device being configured to obtain optical data in a collection range (light not obstructed from camera, [0044]);
a display device (402) including an optical component collection arranged in an array (a display device inherently has some light devices such as LEDs in order to be able to display an image to a user), and the display device (402) including a first region (display surface, 606) located in the collection range of the optical collection device (arranged to be within the light collection range of camera module 110 as shown in Figs. 6/7); and
a control device (120) configured to control a first optical component subset of the optical component collection in the first region (control activation of the switchable glass, [0046]) to cause the first optical component subset in the first region to change between a first optical state (deactivation of switchable glass, Fig. 6) and a second optical state (activation of switchable glass, Fig. 7);
wherein:
in the first optical state, the optical collection device is allowed to obtain first optical data, the first optical data characterizing an external environment of the electronic device (ambient light passes through to acquire images when switchable glass is inactive, [0045]);
in the second optical state, the optical collection device is allowed to obtain second optical data, the second optical data not characterizing the external environment of the electronic device (when the switchable glass is active, light from ambient environment is not permitted to pass through, so any optical data captured by the imager is not of the ambient environment, [0046]);
the control device (120) is configured to:
in response to at least one of a closing operation of the optical collection device (“command received to block camera,” 308), control the first optical component subset in the first region to cause the first optical component subset to change from the first optical state to the second optical state (when Yes at 308, the camera switches from the open state to the closed state); and
in response to at least one of a starting operation of the optical collection device (“command received to not block camera”, 306), control the first optical component subset in the first region to cause the first optical component subset to change from the second optical state to the first optical state (when the command to activate camera is received, the camera is transitioned from the closed state to the open state.)

Regarding claim 9, the combination satisfies claim 1 wherein Rose discloses the control device includes:
a logic OR gate (the presence of a logical OR must inherently exist in order to perform the decisions at 306/308 of Fig. 3 because the system is deciding if it must process a command to block OR to not block the camera module);
a processor (110/120) configured to obtain a third control signal generated for a control operation of an image collection application (300);
a fourth controller, an output terminal of the fourth controller being connected to a first input terminal of the logic OR gate (inherent, because a controller to output a “block camera” command must exist in order for the decision at 306/308 to occur); and
a fifth controller, an output terminal of the fifth controller being connected to a second input terminal of the logic OR gate (inherent, because a controller to output a “do not block camera” command must exist in order for the decision at 306/308 to occur);
wherein the fourth controller and/or the fifth controller respond to the third control signal to control the first optical component subset located in the first region to change the optical state of the first optical component subset in first region (executing the commands to block or unblock the camera is made only performed when the image collection application is active; in other words, the decisions at 306/308 which read on the fourth/fifth controllers only occur in response to an output from 300.)

Claims 10 and 18 are method variants of claims 1 and 9 and are interpreted and rejected accordingly.

Claims 2 - 8 and 11 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Martin (US 20160063274 A1.)
Regarding claim 2, Rose discloses claim 1.  However, Rose fails to disclose a reminder device, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
Martin discloses a mobile device with a camera, similar to Rose.  Additionally, Martin discloses a reminder device (indicator unit, 280) configured to prompt a power consumption state of the optical collection device (camera module sensor is in use, [0106.])  Martin discloses that this indicator can be used to determine if the user’s phone is being remotely controlled with privacy invasive software [0074, 0106.]
This indicator light can similarly incorporated into Rose.  By including an indicator light with the invention of Rose, the user can be readily notified when the camera is activated in order to allow the user can confirm if the camera is intended to be active or if a phone security issue is present.
Therefore, it would be obvious to one of ordinary skill in the art to include an indicator light to allow the user to securely confirm the active state of the camera.

Regarding claim 3, the combination satisfies claim 2, wherein Martin discloses the display device further includes a second region, and the reminder device is arranged in the second region (indicator light 280 is in an adjacent secondary region from the first camera region 240, as shown in Fig. 2.)

Regarding claim 4, Rose disclsoes claim 1.  Additionally, Rose discloses the first optical component subset located in the first region of the display device (the switchable glass in surface 606) changes the optical state according to a first control signal (controlled by an actuator 610 operated by the processor or a user, [0046.])
However, Rose fails to disclose a second optical component subset, as required by the instant claim. Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
As discussed in the rejections to claims 2 and 3, Martin discloses the use of an indicator light in a second region.  Martin further discloses that the indicator light can be controlled by a secondary control signal, such that the light can be activated even when the camera module is not in use and privacy intrusion is detected [0104.]
Incorporating the use of this indicator light into Rose is rendered obvious in view of Martin for the same rationale as in the rejection to claim 2.

Regarding claim 5, Rose discloses claim 1.  Additionally, Rose discloses a first controller (110) and the first controller controls the first optical component substrate in the first region to change optical states (light blocking is operated “under control of a processor”, [0046.])
However, Rose fails to disclose a second optical component subset, as required by the instant claim. Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
As discussed in previous rejections, Martin discloses the use of an indicator light in a second region.  Martin further discloses that the indicator light can be controlled by a first controller (“transmit notification,” 512; where it is inherent that in order to transmit a signal to control the indicator unit, a controller must be present.)
Incorporating this indicator light and its control processes as the second optical component subset into Rose is rendered obvious in view of Martin for the same rationale as in the claim 2.

Regarding claim 6, Rose discloses claim 1.  Additionally, Rose discloses a second controller (110) and the second controller controls the first optical component substrate in the first region to change the optical state of the first region (light blocking is operated “under control of a processor”, [0046.])
However, Rose fails to disclose a second optical component subset, as required by the instant claim. Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
As discussed in previous rejections, Martin discloses the use of an indicator light in a second region.  Martin further discloses that the indicator light can be controlled by a secondary control signal, such that the light can be activated even when the camera module is not in use and privacy intrusion is detected [0104.]  Therefore, because Martin discloses that the camera module can be controlled separately from the indicator unit, it is inherent that two separate controllers must exist.
Incorporating this indicator light and its control processes as the second optical component subset into Rose is rendered obvious in view of Martin for the same rationale as in the claim 2.

Regarding claim 7, the combination satisfies claim 4.  Additionally, Rose discloses the first optical component subset changes the optical state of the first region according to a control of the optical collection device (light blocking shield is inactive when camera is capturing ambient light, Fig. 6).  Martin, as previously combined in the rejection to claim 4, discloses the second optical component subset (indicator unit, 280) changes the optical state according to display data (where “display data” is the notification data of 512 intended to be displayed [0140-0141.])

Regarding claim 8, Rose dislcoses claim 1.  However, Rose fails to disclose a backlight device in a second region, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
As discussed in previous rejections, Martin discloses the use of a backlight (LED of indicator light (280), [0123]) in a second region of the display device (shown in Fig. 2.)  Martin also discloses that the backlight is displaying preset content through a second optical component subset (where the activation of the LED from an inactive state is “preset content” being shown through the second region of the display.)
Incorporating this indicator light and its control processes as the second optical component subset into Rose is rendered obvious in view of Martin for the same rationale as in the claim 2.

Claims 11 - 17 are method variants of claims 2 - 8 and are interpreted and rejected accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/          Supervisory Patent Examiner, Art Unit 2698